Case 2:19-cv-05602-JLS-DFM Document 16 Filed 07/01/20 Page 1 of 1 Page ID #:5353




                                                                 JS-6
                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



   STEVEN VICENTE SIMMONS,                Case No. CV 19-05602-JLS (DFM)

           Petitioner,                    JUDGMENT

               v.

   RAYMOND MADDEN,

           Respondent.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Petition is denied, and this action dismissed
  with prejudice.


   Date: July 1, 2020                      ___________________________
                                           JOSEPHINE L. STATON
                                           United States District Judge
